Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 21, 1981, convicting him of attempted *504burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not abuse its discretion by summarily denying the defendant’s application to withdraw his plea of guilty inasmuch as the application consisted of bald, conclusory allegations which were refuted by the record of the plea (see, People v Riley, 120 AD2d 752; People v Williams, 120 AD2d 693, lv denied 68 NY2d 673; People v Corwise, 120 AD2d 604; People v Morris, 118 AD2d 595, lv denied 67 NY2d 947). Moreover, the defendant has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.